Citation Nr: 1139743	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  06-33 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for residuals of a back injury.  

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel

INTRODUCTION

The Veteran served on active duty from June 1957 to June 1961.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In June 2006, the Veteran testified at a local hearing before a Decision Review Officer.  He also testified before the undersigned Veterans Law Judge in October 2009 at a Travel Board hearing.  Transcripts from both hearings are associated with the claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for the equitable disposition of the instant case has been completed.  

2.  The most competent, credible, and probative evidence of record preponderates against a finding that the Veteran's current back disability is due to any incident or event in military service.  

3.  The evidence of record raises a reasonable doubt as to whether the Veteran manifested hypertension to a compensable degree within his first post-service year.  



CONCLUSIONS OF LAW

1.  Residuals of a back injury were neither incurred in nor aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  

2.  Hypertension is presumed to have been incurred during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in June 2004 that fully addressed all required notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate his claims and of the Veteran's and VA's respective duties for obtaining evidence.  Subsequently, in March 2006, the RO sent the Veteran a letter than informed him of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has made all reasonable efforts to obtain the Veteran's service treatment and personnel records; however, multiple attempts to obtain and reconstruct the records were unsuccessful.  See August 2010 Formal Finding of Unavailability.  The RO notified the Veteran of its inability to obtain his service records and requested that he submit any records that he had in his possession; however, the Veteran responded that he did not have any records in his possession.  See July 2010 letter to Veteran; August 2010 statement from the Veteran.  Therefore, the Board finds that all reasonable efforts have been taken to obtain the Veteran's service records and that any further attempts to obtain the records would be futile.  

Nevertheless, the RO obtained all of the post-service treatment records identified by the Veteran and the evidentiary record, including VA treatment records dated from 1981 to 2010.  The Board finds significant that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  The Veteran was also afforded an opportunity to set for his contentions at the hearing before the undersigned in October 2009.  

It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

Service connection for certain chronic disorders, including hypertension, will be rebuttably presumed to have been incurred in or aggravated by service if manifested to a compensable degree within one year following active service.  38 U.S.C.A. § 1110, 1137; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Back Disability

The Veteran has asserted that service connection is warranted for a back disability because he believes his current lumbar spine disability is related to a back injury incurred during service.  The Veteran has testified that his military occupational specialty required that he refuel all airplanes located at Dover Air Force Base and that, in approximately December 1958, he fell while completing his duties.  He testified that he felt a pull or jerk in his low back at that time and, although he finished working that day, he continued to experience aches and pain every day thereafter.  

At the October 2009 Board hearing, the Veteran testified that he went to sick call for his back problems (and hypertension) every month, but, at the June 2006 Decision Review Officer hearing, he testified that he did not know if he received treatment for his back during service.  Nevertheless, the Veteran also testified that he was unable to reenlist because of his health problems.  

The Veteran is competent to report the events that occurred during service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) ("Competent lay evidence" is evidence provided by a person who has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person).  However, the Board must determine if his report of an in-service injury is credible.  In this regard, the Board notes that the Veteran's service treatment and personnel records are unobtainable, as they are presumed to have been destroyed in a fire at the National Personnel Records Center in 1973.  Therefore, service records are not available to corroborate the Veteran's report of an in-service injury and subsequent symptoms and the Board has a heightened duty to explain its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

In evaluating the Veteran's claim, the Board notes that the evidentiary record contains post-service treatment records, which show that the Veteran sought treatment for low back pain in July 1981.  The Veteran reported that his back pain had persisted since March of that year; however, he also reported injuring his back in service, as well as being involved in a motorcycle accident in 1978.  Notably, the Veteran reported having intermittent problems since 1978 and again reported that his pain had persisted since March of that year.  

Because the Veteran has provided competent lay evidence of an in-service injury and the first post-service evidence of treatment for back problems following service shows that the Veteran reported having a back injury in service, the Board finds that the Veteran's report of suffering a back injury in service is credible.  

Nevertheless, while there is competent and credible lay evidence of an in-service back injury, the Board finds the preponderance of the evidence is against a finding that the Veteran's current back disability is related to the in-service injury or has persisted since that time.  

While the Veteran has reported that he has experienced back pain since the in-service injury, the Board finds that his report of continued back symptoms is not credible, given the other evidence of record.  In making this determination, the Board notes that, when the Veteran sought treatment for back pain in July 1981, he reported the occurrence of the in-service injury; however, he also reported being involved in a motorcycle accident in 1978, which resulted in fractured vertebrae.  The Board finds probative that, at that time, the Veteran reported that he has experienced intermittent back pain since the 1978 accident, as opposed to having chronic back pain that persisted since the in-service injury.  The Board also finds probative that, at that time, the Veteran reported that his back pain had persisted since March of that year.  

In this context, the Board notes that the evidentiary record contains a significant amount of treatment records which note the Veteran's report of low back pain that began no earlier than the 1980s.  Indeed, while the Veteran reported suffering a back injury in service when he sought treatment in 1981, subsequent treatment records consistently show that he reported having back pain since the 1980s.  In May 1987, the Veteran reported having low back pain since April 1987, and in August 1990, he reported having chronic low back pain since 1980.  Likewise, several treatment records dated in the late 1990s and early 2000s reflect that the Veteran variously reported having a history of low back pain for 10 or 15 years.  See VA outpatient treatment records dated September 1996, September 2001, and January 2002.  

In evaluating this claim, the Board finds that the statements the Veteran made to his treating physicians in the 1980s and thereafter are probative in that they do not show that the Veteran reported that his post-service back symptoms began in service or had persisted since that time.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

Therefore, the Board finds the preponderance of the post-service evidence reflects that the Veteran did not relate his post-service back symptoms to the in-service injury but, instead, related his symptoms to an intervening injury in 1978 and indicated that his symptoms had been persistent for no more than 15 years.  

The Board also notes that, while the Veteran has reported suffering from back pain on a daily basis, he has not submitted or identified treatment records which show that he sought treatment for chronic low back pain between the time he was discharged from service in 1961 to the first time he is shown to seek treatment for back problems in 1981, 20 years thereafter.  The lack of medical evidence in this regard preponderates against the Veteran's report of chronic back problems since service, militates against a finding that the in-service back injury resulted in a chronic back disability, and rebuts any assertion of continuity of back symptomatology following service.  See 38 C.F.R. § 3.303(b); see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (to the effect that service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  

Therefore, the Board finds that there is no credible lay or medical evidence of continuity of back symptomatology following service.  

Finally, the Board notes that there is no medical evidence of record that relates the Veteran's current lumbar spine disability to his military service.  Indeed, none of the Veteran's treating physicians have related his current symptomatology or disability to an in-service injury, including the physician who evaluated the Veteran in 1981 and noted the Veteran's report of suffering an injury in service.  

In this regard, the Board notes the Veteran has not been afforded a VA examination in conjunction with this claim; however, the Board finds a VA examination is not warranted in this case because, while there is evidence of an in-service injury and evidence of a current lumbar spine disability, there is no competent or credible evidence of record which indicates that the Veteran's current disability may be related to the in-service injury.  Indeed, as noted, there is no medical evidence of record which relates the Veteran's current disability to service or even suggests such a possible etiologic relationship.  In addition, as noted, the Veteran has not provided any credible lay evidence of continuity of symptomatology following service.  

Therefore, based on the foregoing reasons and bases, the Board finds the preponderance of the most competent, credible, and probative evidence of record is against the grant of service connection for residuals of back injury.  Because the evidence preponderates against the Veteran's claim, the benefit-of-the-doubt doctrine is not for application and his claim must be denied.  See Gilbert, supra.   

Hypertension

As noted above, the Veteran's service treatment records are not available.  Therefore, the Board is unable to determine if the Veteran manifested high blood pressure or hypertension during active military service.  Nevertheless, the Veteran has testified that he was diagnosed with hypertension in the 1960s and was told after service that he had high blood pressure.  

In this regard, while post-service treatment records dated in the 1960s are not available, the post-service treatment records associated with the record reflect that, when the Veteran sought treatment in 1981, he was noted to have had hypertension for twenty years, i.e., since 1961.  In fact, the preponderance of the post-service evidence reflects that the Veteran has suffered from hypertension since the 1960s.  In November 1985, the Veteran was noted to be under private care for hypertension, which had been known since 1962 but treated sporadically, while multiple treatment records dated in 1987 note the Veteran had a history of hypertension for 20 to 25 years.  Likewise, an August 1990 treatment records notes the Veteran has had hypertension since 1961, while multiple treatment records dated in 2001 and 2002 note the Veteran had a 15 year history of hypertension.  

This evidence raises a reasonable doubt as to whether the Veteran manifested or was diagnosed with hypertension during his first post-service year.  While the post-service treatment records do not contain any specific findings regarding the Veteran's hypertension in 1962, the post-service evidence dated in the 1980s show that the Veteran had been prescribed multiple medications to treat his hypertension and that his diastolic blood pressure readings were predominately 100 or more.  While this evidence does not conclusively establish that the Veteran manifested hypertension to a degree of 10 percent or more, under 38 C.F.R. § 4.104, Diagnostic Code 7101, during his first post-service year, the evidence raises a reasonable doubt as to whether the Veteran manifested predominately elevated diagnostic blood pressure readings and required the use of continuous medication to treat his hypertension during his first post-service year, as the evidence shows he had a long-standing history of hypertension and there is no indication that his hypertension had recently worsened.  

Based on the foregoing, the Board will resolve all reasonable doubt in favor of the Veteran and find that his hypertension may be presumed to have been incurred in service, as it was manifested to a compensable degree during his first post-service year.  Therefore, the Board finds that service connection for hypertension is warranted on a presumptive basis.  See 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309; Gilbert, supra.  


ORDER

Entitlement to service connection for residuals of a back injury is denied.  

Entitlement to service connection for hypertension is granted, subject to the laws and regulations governing monetary awards.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


